Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTARY VANE COMPRESSOR WITH A STEP IN THE BEARING ADJACENT THE RAIL GROOVE.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second step portion” which is indefinite since it is unclear what the applicant means by a “portion” of a step.  Furthermore, the dependent claims recite “the second step,” which further limit this element “a second step portion”.  The Examiner recommends removing “portion” from “a second step portion”.
Claims 2-8 are rejected by virtue of their dependence on claim 1.
	Claims 2, 10, and 16 recite the limitations directed to “the surface of the first bearing is a bottom of the first bearing, wherein the surface of the second bearing is a top of the second bearing, wherein the first step is disposed between the bottom of the first bearing and the first rail groove, and wherein the second step is disposed between the top of the second bearing and the second rail groove” (claim 2), “the step is disposed between the bottom of the first bearing and the rail groove” (claim 10), and “the step is disposed between the top of the second bearing and the rail groove” (claim 16).  Claim 1 recites “a first step disposed adjacent to the first rail groove … and a second step portion disposed adjacent to the second rail groove” (similar limitations are found in claims 9 and 16 that refer to “a step disposed adjacent to the rail groove”).  Claims 2 and 10 are indefinite since the relative location of the first step (or step in claim 10) being “between the bottom of the first bearing and the first rail groove/rail groove” does not make sense in combination with the “a first step/step disposed adjacent to the first rail groove”.  Figure 3 shows the first bearing (131) having the first rail groove (1317) and the first step (1318).  The first step (1318) appears to be a cut out from the first bearing and forms a non-physical space (i.e. a space that is from the first bearing surface (i.e. the top of the first bearing) to the step), and this non-physical space is continuous with the space that defines the first rail groove (1317).  The claim is indefinite, since it is unclear what the applicant means by the first step is disposed “between” the bottom of the first bearing and the first rail groove, since the rail groove cannot have a step (i.e. a physical part) between the bottom of the first bearing and the first rail groove (i.e. the non-physical space) since the upper pin (1351a, 1352a, 1353a) are inserted into the first rail groove.  The Examiner recommends amending the claim to recite that the first step is recessed from the bottom of the first bearing by a first height, the first rail groove defines a space that is at a second height from the bottom of the first bearing, wherein the first height is smaller than the second height.  The Examiner also recommends adding this to the specification and Figures, for example, in Figure 5, it appears that the first and second steps are shown (but not labeled).  Claims 2 and 16 recite similar limitations, however, the second step is “disposed between the top of the second bearing and the second rail groove/rail groove”.  The Examiner has similar arguments with respect to the second step and the non-physical space that is formed relative to the second rail groove.  The Examiner similarly recommends amending the claim to recite that the second step is recessed from the top of the second bearing by a third height, the second rail groove defines a space that is at a fourth height from the top of the second bearing, wherein the third height is smaller than the fourth height.  The Examiner also recommends adding this to the specification and Figures, for example, in Figure 5, it appears that the first and second steps are shown (but not labeled), where adding a label for these steps and a designation for the first, second, third, and fourth heights as suggested by the Examiner’s claim amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over HWAN (Korean Patent Publication KR2018-0080885 A1, a machine translation is provided with the reference in the PTO-892 Notice of References Cited and is used in the rejection below) in view of YANG (U.S. Patent 8,985,983 B2).
Regarding claim 1, HWAN discloses:  a rotary compressor (see Abstract), comprising: 
a rotational shaft (123); 
first and second bearings (234, 234) that support the rotational shaft in a radial direction (see Figures 5 and 6); 
a cylinder (133) disposed between the first bearing and the second bearing (see Figures 5 and 6), and forming a compression space (see Figures 5 and 8, ¶0004); 
a rotor (131) forming a contact point (see Figures 8, which shows that the rotor forms a contact point), disposed in the compression space (P) (see Figures 5 and 8, ¶0056), having a predetermined gap with the cylinder (¶0058), and coupled to the rotational shaft to compress refrigerant according to rotation (see Figure 8, ¶0058 and ¶0053-0054); and 
at least one vane (232) slidably inserted into the rotor (see Figure 8), and contacting an inner circumferential surface of the cylinder to separate the compression space into a plurality of regions (see Figure 8), wherein each of the at least one vane comprises an upper pin (232b) that extends upward (see Figures 9a and 9b), and a lower pin (232b) that extends downward (see Figures 9a and 9b), wherein a surface of the first bearing comprises a first rail groove (234a) (see Figures 5-7, which shows a first rail groove that is in the top/upper bearing) into which the upper pin is inserted (see Figures 5 and 6), and wherein a surface of the second bearing comprises a second rail groove (234a) (see Figures 5-7, which shows a second rail groove that is in the bottom/lower bearing) into which the lower pin is inserted (see Figures 5 and 6). 
However, HWAN fails to disclose a first step disposed adjacent to the first rail groove and a second step portion disposed adjacent to the second rail groove.  HWAN discloses that there is a chamfer from the bearing surface to the first and second rail groove (see ¶0064).
Regarding claim 1, YANG teaches: a rotary vane device that has first (18) and second rail grooves (16) that accepts and upper and lower pin of the at least one vane (see Figure 10) and a first step (182) is adjacent the first rail groove (18) and the second step portion (162) is adjacent the second rail groove (16) (see Figure 10).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a first step disposed adjacent to the first rail groove and a second step portion disposed adjacent to the second rail groove in the rotary compressor of HWAN, in order to reduce the contact of the upper and lower pin with the first and second bearings respectively, as well as, having lubrication supplied to this area in order to lubricate the pin and bearings (see YANG, Column 5, lines 25-45).
Regarding claim 3, YANG further teaches:  outermost sides of the first and second steps (182, 162) are disposed radially inward with respect to an outer surface of the rotor (see Figures 7-10, which shows that the pins are always within the outer surface of the rotor (21), and (182 and 162) are shown to be within the first and second rail grooves, and therefore, it is inherent that the first and second steps are disposed radially inward with respect to an outer surface of the rotor), and wherein innermost sides of the first and second steps are disposed radially outward with respect to an outer surface of the rotational shaft (see Figure 10, which shows that the innermost sides of the first and second steps are disposed radially outward with respect to an outer surface of the rotational shaft). 
Regarding claim 4, HWAN further discloses:  the cylinder comprises an inlet (111) through which the refrigerant is suctioned into one region of the compression space (see Figure 5, ¶0036), and an outlet (112) disposed at a position spaced apart from the inlet in a direction opposite to a rotational direction of the compressor and through which compressed refrigerant is discharged (see Figure 8, ¶0035-¶0043 and ¶0055-¶0065, where the compression of the fluid is due to the reduction in size, as well as, in order to release the refrigerant from the outlet from the casing at (112) there inherently is an outlet), and wherein the contact point is disposed at a predetermined position between the inlet and the outlet (see Figure 8, ¶0035-¶0043 and ¶0055-¶0065). 
Regarding claim 5, YANG further teaches:  the first step and the second step are disposed adjacent to the inlet (the first and second steps are an annular step formation, and therefore, they are disposed adjacent to the inlet, as broadly interpreted.  The claim does not recite that the first and second steps are disposed only adjacent to the inlet). 
Regarding claim 7, YANG further teaches:  the first step and the second step overlap with each other in an axial direction (see Figure 10). 
Regarding claim 9, HWAN discloses:  a rotary compressor (see Abstract), comprising: 
a rotational shaft (123); 
first and second bearings (234, 234) that support the rotational shaft in a radial direction (see Figures 5 and 6); 
a cylinder (133) disposed between the first bearing and the second bearing (see Figures 5 and 6), and forming a compression space (see Figures 5 and 8, ¶0004); 
a rotor (131) forming a contact point (see Figures 8, which shows that the rotor forms a contact point), disposed in the compression space (P) (see Figures 5 and 8, ¶0056), having a predetermined gap with the cylinder (¶0058), and coupled to the rotational shaft to compress refrigerant according to rotation (see Figure 8, ¶0058 and ¶0053-0054); and 
at least one vane (232) slidably inserted into the rotor (see Figure 8), and contacting an inner circumferential surface of the cylinder to separate the compression space into a plurality of regions (see Figure 8), wherein each of the at least one vane comprises an upper pin (232b) that extends upward (see Figures 9a and 9b), and wherein a bottom of the first bearing comprises a rail groove (234a) (see Figures 5-7, which shows a rail groove that is in the top/upper bearing) into which the upper pin is inserted and a step disposed adjacent to the rail groove (see Figures 5-7). 
However, HWAN fails to disclose the step disposed adjacent to the rail groove.  HWAN discloses that there is a chamfer from the bearing surface to the first and second rail groove (see ¶0064).
Regarding claim 9, YANG teaches: a rotary vane device that has first (18) and second rail grooves (16) that accepts and upper and lower pin of the at least one vane (see Figure 10) and a first step (182) is adjacent the first rail groove (18) and the second step portion (162) is adjacent the second rail groove (16) (see Figure 10).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the step disposed adjacent to the rail groove in the rotary compressor of HWAN, in order to reduce the contact of the upper pin with the first bearing, as well as, having lubrication supplied to this area in order to lubricate the pin and bearing (see YANG, Column 5, lines 25-45).
Regarding claim 11, YANG further teaches:  outermost sides of the step (182) are disposed radially inward with respect to an outer surface of the rotor (see Figures 7-10, which shows that the pins are always within the outer surface of the rotor (21), and (182) is shown to be within the rail groove, and therefore, it is inherent that the step is disposed radially inward with respect to an outer surface of the rotor), and wherein innermost side of the step is disposed radially outward with respect to an outer surface of the rotational shaft (see Figure 10, which shows that the innermost sides of the step is disposed radially outward with respect to an outer surface of the rotational shaft). 
Regarding claim 12, HWAN further discloses:  the cylinder comprises an inlet (111) through which the refrigerant is suctioned into one region of the compression space (see Figure 5, ¶0036), and an outlet (112) disposed at a position spaced apart from the inlet in a direction opposite to a rotational direction of the compressor and through which compressed refrigerant is discharged (see Figure 8, ¶0035-¶0043 and ¶0055-¶0065, where the compression of the fluid is due to the reduction in size, as well as, in order to release the refrigerant from the outlet from the casing at (112) there inherently is an outlet), and wherein the contact point is disposed at a predetermined position between the inlet and the outlet (see Figure 8, ¶0035-¶0043 and ¶0055-¶0065). 
Regarding claim 13, YANG further teaches:  the step is disposed adjacent to the inlet (the step is an annular step formation, and therefore, the step is disposed adjacent to the inlet, as broadly interpreted.  The claim does not recite that the step is disposed only adjacent to the inlet). 
Regarding claim 15, HWAN discloses:  a rotary compressor (see Abstract), comprising: 
a rotational shaft (123); 
first and second bearings (234, 234) that support the rotational shaft in a radial direction (see Figures 5 and 6); 
a cylinder (133) disposed between the first bearing and the second bearing (see Figures 5 and 6), and forming a compression space (see Figures 5 and 8, ¶0004); 
a rotor (131) forming a contact point (see Figures 8, which shows that the rotor forms a contact point), disposed in the compression space (P) (see Figures 5 and 8, ¶0056), having a predetermined gap with the cylinder (¶0058), and coupled to the rotational shaft to compress refrigerant according to rotation (see Figure 8, ¶0058 and ¶0053-0054); and 
at least one vane (232) slidably inserted into the rotor (see Figure 8), and contacting an inner circumferential surface of the cylinder to separate the compression space into a plurality of regions (see Figure 8), wherein each of the at least one vane comprises a lower pin (232b) that extends downward (see Figures 9a and 9b), and wherein a top of the second bearing comprises a rail groove (234a) (see Figures 5-7, which shows a rail groove that is in the bottom/lower bearing) into which the lower pin is inserted (see Figures 5 and 6). 
However, HWAN fails to disclose a step disposed adjacent to the rail groove.  HWAN discloses that there is a chamfer from the bearing surface to the rail groove (see ¶0064).
Regarding claim 15, YANG teaches: a rotary vane device that has first (18) and second rail grooves (16) that accepts and upper and lower pin of the at least one vane (see Figure 10) and a first step (182) is adjacent the first rail groove (18) and the second step portion (162) is adjacent the second rail groove (16) (see Figure 10).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the step disposed adjacent to the rail groove in the rotary compressor of HWAN, in order to reduce the contact of the lower pin with the second bearing, as well as, having lubrication supplied to this area in order to lubricate the pin and bearing (see YANG, Column 5, lines 25-45).
Regarding claim 17, YANG further teaches:  an outermost sides of the step (162) are disposed radially inward with respect to an outer surface of the rotor (see Figures 7-10, which shows that the pins are always within the outer surface of the rotor (21), and (162) is shown to be within the rail groove, and therefore, it is inherent that the step is disposed radially inward with respect to an outer surface of the rotor), and wherein innermost side of the step is disposed radially outward with respect to an outer surface of the rotational shaft (see Figure 10, which shows that the innermost sides of the step is disposed radially outward with respect to an outer surface of the rotational shaft). 
Regarding claim 18, HWAN further discloses:  the cylinder comprises an inlet (111) through which the refrigerant is suctioned into one region of the compression space (see Figure 5, ¶0036), and an outlet (112) disposed at a position spaced apart from the inlet in a direction opposite to a rotational direction of the compressor and through which compressed refrigerant is discharged (see Figure 8, ¶0035-¶0043 and ¶0055-¶0065, where the compression of the fluid is due to the reduction in size, as well as, in order to release the refrigerant from the outlet from the casing at (112) there inherently is an outlet), and wherein the contact point is disposed at a predetermined position between the inlet and the outlet (see Figure 8, ¶0035-¶0043 and ¶0055-¶0065). 
Regarding claim 19, YANG further teaches:  the step is disposed adjacent to the inlet (the step is an annular step formation, and therefore, the step is disposed adjacent to the inlet, as broadly interpreted.  The claim does not recite that the step is disposed only adjacent to the inlet). 
Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over HELLE (Korean Patent Publication KR 20120112790 A1, a machine translation is provided with the PTO-892 Notice of References Cited and is used in the rejection below) in view of YANG.
Regarding claim 1, HELLE discloses:  a rotary compressor (see Figures 3 and 5, ¶0002), comprising: 
a rotational shaft (30); 
first and second bearings (16, 20) that support the rotational shaft in a radial direction (see Figure 4); 
a cylinder (12) disposed between the first bearing and the second bearing (see Figure 4), and forming a compression space (46) (see Figure 5); 
a rotor (32) forming a contact point (see Figures 3 and 5), disposed in the compression space (see Figures 3 and 5), having a predetermined gap with the cylinder (see Figures 3 and 5, ¶0013, ¶0020), and coupled to the rotational shaft to compress refrigerant according to rotation (see Figures 3 and 5, ¶0002); and 
at least one vane (40) slidably inserted into the rotor (see Figures 3 and 5, ¶0016), and contacting an inner circumferential surface of the cylinder to separate the compression space into a plurality of regions (see Figures 3 and 5, ¶0016, ¶0020-¶0021), wherein each of the at least one vane comprises an upper pin (60, 62, 56, 58) (see Figure 7) that extends upward (see Figures 3, 4, and 7), and a lower pin (60, 62, 56, 58) that extends downward (see Figures 3, 4, and 7), wherein a surface of the first bearing (16) comprises a first rail groove (64, 66) into which the upper pin is inserted (see Figure 4), and wherein a surface of the second bearing (20) comprises a second rail groove (64, 66) into which the lower pin 60, 62, 56, 58) is inserted (see Figures 3, 4, 6, and 7). 
However, HELLE fails to disclose a first step disposed adjacent to the first rail groove and a second step portion disposed adjacent to the second rail groove.  
Regarding claim 1, YANG teaches: a rotary vane device that has first (18) and second rail grooves (16) that accepts and upper and lower pin of the at least one vane (see Figure 10) and a first step (182) is adjacent the first rail groove (18) and the second step portion (162) is adjacent the second rail groove (16) (see Figure 10).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a first step disposed adjacent to the first rail groove and a second step portion disposed adjacent to the second rail groove in the rotary compressor of HELLE, in order to reduce the contact of the upper and lower pin with the first and second bearings respectively, as well as, having lubrication supplied to this area in order to lubricate the pin and bearings (see YANG, Column 5, lines 25-45).
Regarding claim 4, HELLE further discloses:  the cylinder comprises an inlet (26, 46, 50) through which the refrigerant is suctioned into one region of the compression space, and an outlet (24, 48, 52) (see Figures 4 and 6, ¶0016-¶0017) disposed at a position spaced apart from the inlet in a direction opposite to a rotational direction of the compressor and through which compressed refrigerant is discharged (see Figures 4 and 6, ¶0016-¶0017), and wherein the contact point is disposed at a predetermined position between the inlet and the outlet (see Figures 4-6, which shows the sections and the locations of the contact point relative to the inlet and outlet, where the contact point is located on the horizontal axis that divides the cylinder into an upper portion that is the inlet and a lower portion that is an outlet, and therefore, the contact point is disposed at a predetermined position between the inlet and the outlet). 
Regarding claim 8, HELLE further discloses:  a straight line passing through the at least one vane in a direction perpendicular to the rotational shaft passes through a center of the rotor. (see Figures 3-5).
The Examiner would like to note that independent claims 9 and 15 are broader in scope than claim 1, where claim 1 includes all of the limitations in claims 9 and 15, as well as, the dependent claims from claims 9 and 15 are also similar to the dependent claims that depend from claim 1. 
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 6, 10, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
ONOUE (WO 2004/036046) discloses a vane pump with grooves in the bearings, with pins extending into the grooves (see Figure 8).
EDWARDS (U.S. Patent 5,560,741) discloses a vane machine (see Figures 55 and 56) that have pins and rail grooves that receive the pins in order to have no-contact with the vanes and the cylinder (see Abstract).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746